Exhibit 10.1

PLAN DOCUMENT

Fiscal Year 2012

Executive Incentive Program

1.0 Summary

The Exar Corporation (the “Company”) Fiscal Year 2012 Executive Incentive
Program (the “Program”) is a stock based incentive program designed to motivate
participants to achieve the Company’s financial, operational and strategic goals
and to reward them for performance against those goals. Incentives granted under
the Program are denominated in shares of the Company’s common stock and are
subject to the attainment of the Company’s performance goals as established by
the Compensation Committee of the Board of Directors (the “Board”) for the
fiscal year.

 

2.0 Eligibility

Participants are approved solely at the discretion of the Compensation Committee
when acting on behalf of the full Board.All executive officers are eligible to
be considered for participation. The President/CEO may recommend that additional
employees of the Company and its subsidiaries participate in the Program,
subject to the approval of the Compensation Committee.

 

3.0 Administration

The Compensation Committee is ultimately responsible for administering the
Program, and has designated the Management Committee, consisting of the
President/CEO, the Vice President/CFO, and the Vice President of Human Resources
to administer the Program, provided that the Compensation Committee shall make
all determinations with respect to incentives granted to executive officers
under the Program. The Board, in its sole discretion, may amend or terminate the
Program, or any part thereof, at any time and for any reason without prior
notice.

 

4.0 Changes in Status

Participants who give notice of termination or who terminate employment,
voluntarily or involuntarily, prior to the date of payout are not eligible for
payment.

Employees who are on a Leave of Absence in excess of 60 calendar days during the
Program year shall have their target award prorated by the amount of time
actually worked plus 60 days.

 

5.0 Definitions

 

  5.1 The Target Share Award

A participant’s “Target Share Award” is expressed as the total number of shares
the participant is eligible to receive at 100% payout.Target Share Awards are
established based on a variety of factors including individual job level and
function, base salary, share value and corporate profit thresholds.Each
participant’s Target Share Award is subject to adjustment based on individual
performance (see “Individual Performance Factor” below) and/or by the
Compensation Committee upon the occurrence of a stock split, reorganization or
other similar event affecting the Company’s common stock in accordance with the
principles set forth in the terms of the Company’s 2006 Equity Incentive Plan.

 

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

  5.2 Target Pool Earned

At the end of the fiscal year, the Compensation Committee will determine the
percentage of the “Target Pool Earned” for all participants by assessing the
Company’s financial performance against financial goals for AOP Revenue and AOP
Non-GAAP Operating Income (EBIT), before cash profit sharing, as established by
the Board of Directors (see Attachment 1).Funding of the Target Pool will occur
only if 90% of AOP Revenue and 80% of AOP Non-GAAP Operating Income (EBIT),
before cash profit sharing, are achieved. The maximum number of cumulative
shares that may be awarded under the Key and Executive Incentive Programs for
fiscal year 2012 is 570,857.

 

  5.3 Individual Performance Factor

Performance of each individual participant in the Program will be assessed at
the conclusion of the fiscal year based upon each participant’s specific
contribution and achievement of pre-established objectives as determined by
management. Based on individual performance, a performance factor will be
assigned to the final calculation (see “Determination of Award Amounts” below).

 

  5.3.1 President/CEO

The Compensation Committee will evaluate the performance of the President/CEO at
the conclusion of the fiscal year based upon achievement of pre-established
objectives.

 

  5.3.2 Other Participants

The President/CEO will assess the performance of participants in the Program
other than himself at the conclusion of the fiscal year based upon the
achievement of pre-established objectives. The Compensation Committee will
review and approve the Individual Performance assessments made by the CEO and
used to calculate each participant’s final award under the Program.

 

  5.4 Maximum Award

No participant may receive an award greater than 150% of the “Target Share
Award”.

 

6.0 Determination of Award Amounts

The number of shares to be awarded to a participant shall be determined by the
Compensation Committee following the end of the fiscal year by multiplying
(1) the participant’s “Target Share Award” by (2) the percentage of the “Target
Pool Earned” by (3) the “Individual Performance Factor”. See Attachment 2 for a
sample calculation of an individual participant’s award payout. Individual
awards are also subject to Program share limits. Any such shares awarded to a
participant will be fully vested and will be issued under and charged against
the applicable share limits of the Plans. Such shares will be issued the later
of the first trading day of the month following the Company’s earnings release
for Fiscal Year 2012 or approval by the Compensation Committee.

 

7.0 Other Program Provisions

 

  7.1 Tax Withholding

Shares issued in respect of an award hereunder are subject to applicable taxes
at the time of payment, and payment of such taxes is the responsibility of the
participant. Subject to the terms of the Plans, upon any distribution of shares
of the Company’s common stock in payment of an

 

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

award hereunder, the Company shall automatically reduce the number of shares to
be delivered by (or otherwise reacquire) the appropriate number of whole shares,
valued at their then fair market value (with the “fair market value” of such
shares determined in accordance with the applicable provisions of the Plans, to
satisfy any withholding obligations of the Company or its subsidiaries with
respect to such distribution of shares at the minimum applicable withholding
rates). In the event that the Company cannot legally satisfy such withholding
obligations by such reduction of shares, or in the event of a cash payment or
any other withholding event in respect of an award hereunder, the Company (or a
subsidiary) shall be entitled to require a cash payment by or on behalf of the
participant and/or to deduct from other compensation payable to the participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

  7.2 Restrictions on Transfer

Neither the participant’s award hereunder, nor any interest therein or amount or
shares payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily.

 

  7.3 Termination of Employment

Notwithstanding any other provision herein, a participant must be employed with
the Company or one of its subsidiaries on the date on which shares are issued in
payment of awards under the Program to be eligible to receive payment with
respect to his or her award.If a participant’s employment with the Company or a
subsidiary terminates for any reason (whether voluntarily or involuntarily, due
to his death or disability, or otherwise) prior to the payment date, the
participant’s award under the Program will terminate and the participant will
have no further rights with respect thereto or in respect thereof.

 

  7.4 No Right to Continued Employment

Participation in the Program does not constitute a guarantee of employment or
interfere in any way with the right of the Company (or any subsidiary) to
terminate a participant’s employment or to change the participant’s compensation
or other terms of employment at any time. There is no commitment or obligation
on the part of the Company (or any subsidiary) to continue any incentive program
(similar to the Program or otherwise) in any future fiscal year.

 

  7.5 No Stockholder Rights

The participant shall have no rights as a stockholder of the Company, no
dividend rights and no voting rights, with respect to his or her award hereunder
and any shares underlying or issuable in respect of such award until such shares
are actually issued to and held of record by the participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.

 

  7.6 Adjustments

The Compensation Committee may, in its sole discretion, adjust performance
measures, performance goals, relative weights of the measures, and other
provisions of the Plan to the extent (if any) it determines that the adjustment
is necessary or advisable to preserve the intended incentives and benefits to
reflect (1) any material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company, (2) any change in accounting policies or
practices, or (3) the effects of any special charges to the Company’s earnings,
or (4) any other similar special circumstances.

 

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

Attachments: 1. FY12 Incentive Bonus Matrix – Funding Pools

   2. Example of Individual Calculation/Formula for Payment

 

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

Attachment 1

FY12 Incentive Bonus Matrix—Funding Pools

 

% of AOP
Non-GAAP
Oper. Inc.
(EBIT)
before CPS                120%    305,816 RSUs 75% of target award   

366,980 RSUs

90% of target award

  

468,918 RSUs

115% of target award

  

509,694 RSUs

125% of target award

  

570,857 RSUs

140% of target award

            110%   

244,653 RSUs

60% of target award

  

305,816 RSUs

75% of target award

  

428,143 RSUs

105% of target award

  

468,918 RSUs

115% of target award

  

509,694 RSUs

125% of target award

            100%   

203,878 RSUs

50% of target award

  

244,653 RSUs

60% of target award

  

407,755 RSUs

100% of target award

  

428,143 RSUs

105% of target award

  

468,918 RSUs

115% of target award

            90%   

101,939 RSUs

25% of target award

  

163,102 RSUs

40% of target award

  

244,653 RSUs

60% of target award

  

305,816 RSUs

75% of target award

  

366,980 RSUs

90% of target award

            80%   

57,086 RSUs

14% of target award

  

101,939 RSUs

25% of target award

  

203,878 RSUs

50% of target award

  

244,653 RSUs

60% of target award

  

305,816 RSUs

75% of target award

 

% AOP Revenue

                 90%    95%    100%    105%    110%

Financial Bonus and MBOs are paid in RSUs

Each cell represents total RSU’s funded to the bonus pool for achievement of
corporate financial, as well as individual objectives

Maximum Amount Payout for FY12 is a total of 570,857 RSUs

MBOs amount is a fixed 57,086 RSUs for each cell in the Matrix.

MBOs are PAID ONLY if 90% of AOP Revenue AND 80% of EBIT are achieved

Distribution of pool to participants is discretionary based upon individual
performance

 

COMPANY CONFIDENTIAL



--------------------------------------------------------------------------------

Attachment 2

Example:

 

Target Share Award

     :         6,000 RSU’s   

 

     Components:    Results   1.    % AOP Revenue      100 %  2.    % AOP
Non-GAAP Operating Income (EBIT) before CPS      110 %  3.    % of Target Pool
Earned      105 %  4.    Individual Performance Factor      80 % 

Final Award Calculation:

 

6,000    x    (105%)    x    (80%)    =    5,040 RSU’s é       é       é       é

Target Share

Award

     

Target Pool

Earned

     

Individual Performance

Factor

     

Final Stock

Award

 

COMPANY CONFIDENTIAL